REASONS FOR ALLOWANCE
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 07 April 2020, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The following is an examiner’s statement of reasons for allowance:
 None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed method for calculating control parameters of a heating supply power of a heating network, wherein the heating network is coupled to a thermal power plant, the thermal power plant is coupled to a power grid, the thermal power plant provides the heating supply power to the heating network while provides an electrical power to the power grid, and the method comprises:
establishing a heating network simulation model that simulates a thermal dynamic process of the heating network;
starting an upward simulation based on the heating network simulation model, comprising: setting a heating supply power P to an initial heating supply power, and a heating supply temperature T to an initial heating supply temperature; simulating the heating network simulation model based on the initial heating supply power and the initial heating supply temperature until time ti; at time ti, updating the heating supply power P to P = Ps + kΔPup, and setting the heating supply temperature T to be variable, in which Ps represents the initial heating supply power, ΔPup represents an upward step, and k represents a value of a counter; simulating the heating network simulation model based on the updated heating supply power, comparing a heating network temperature with an allowable maximum temperature Tmax and an allowable minimum temperature Tmin;
under a case that the heating network temperature is greater than or equal to the allowable maximum temperature Tmax, setting the heating supply temperature T to the allowable maximum temperature Tmax and keeping the heating supply temperature T to be unchanged, setting the heating supply power P to be variable, simulating the heating network simulation model continually, obtaining a time sequence of simulated heating supply powers Pk when the simulating the heating network simulation model ends;
under a case that the heating network temperature is less than or equal to the allowable minimum temperature Tmin, setting the heating supply temperature T to the allowable minimum temperature Tmin and keeping the heating supply temperature T to be unchanged, setting the heating supply power P to be variable, simulating the heating network simulation model continually, obtaining a time sequence of simulated heating supply powers Pk when the simulating the heating network simulation model ends;
under a case that the network heating temperature is less than the allowable maximum temperature Tmax and greater than the allowable minimum temperature Tmin, setting the heating supply power P to P = Ps + kΔPup, setting the heating supply temperature T to be variable, simulating the heating network simulation model continually, obtaining a time sequence of simulated heating supply powers Pk when the simulating the heating network simulation model ends;
obtaining a set of up adjustment amounts of the heating supply power by a formula of Pk - Ps based on all simulated heating supply powers Pk; obtaining first control parameters from the set of up adjustment amounts; determining whether the first control parameters are changed; in response to that the first control parameters are changed, increasing k by 1, and repeating the upward simulation until the first control parameters are unchanged; … [similarly performing a downward simulation based on the heating network simulation model]
in which, the first control parameters include an up adjustment capacity of the heating supply power, an up adjustment rate of the heating supply power, and an up adjustment duration of the heating supply power, and the second control parameters include a down adjustment capacity of the heating supply power, a down adjustment rate of the heating supply power, and a down adjustment duration of the heating supply power, when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/13/21